DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on November 06, 2020 in response to the first office action on merit.

Remarks
Pending claims for reconsideration are claims 1-19. Applicant has
Amended claims 1, 4-6, and 14. 
Canceled claim 20. 

Response to Arguments
Applicant’s arguments filed on November 06, 2020 arguments with respect to amended claims have been considered but they are deemed moot in view of the new grounds of rejection (see 103 rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ezekiel Kruglick (WO 2014/116201 A1 / or “Kruglick” hereinafter [provided by applicant]) in view of Hitoshi Ohhata (U.S. Patent Application Publication No.: US 2019/0228134 A1 / or “Ohhata” hereinafter [previously cited]).
	
Regarding claim 1, Kruglick discloses “A computer-implemented method comprising” (Para 0031, a method for fail-safe licensing of a software applicant is disclosed): 
“obtaining a user-specified resource metric of a license model and a user-specified limit of the user-specified resource metric via an application programming interface of a provider network from an electronic device that is [outside the provider network]” (Para 0016: a software application/program uses “messaging queue” to observe overall usage of execution instances of an application; Para 0034: quorum detection module 124 determines whether an instances of a software program is authorized by collecting messages from a licensing queue 110; Para 0037: limit on license is preprogrammed; Para 0021, API for queuing cloud computing devices);
“obtaining, from a service within the provider network, a request received from [outside the provider network] for permission to launch a new compute resource at a computing device of the provider network, the new compute resource having a property that is an amount of the user-specified resource metric” (Para 0016 and 0017; and Para 0043; determines total number of active instances are allowed); 
“determining that a launch of the new compute resource would cause the user-specified limit to be exceeded” (Para 0016:16-18, determines if limit is exceeded active instances of license);
 “and denying the request to launch the new compute resource” (Para 0016:18-20, shut down).
	But Kruglick fails to specially disclose “user-specified resource metric of a license model and a user-specified limit of the user-specified resource metric” and request to launch a new compute resource are received from a user outside of a provider network. 
However, Ohhata discloses a terminal device 40 connecting to a management server 20 over a network using the internet (Ohhata, Para 0043). Also, Ohhata discloses the management server 20 keeps records of license information and total number of licenses the user has or where the user need to get new license for new instance of an application (Ohhata, Para 0094, and 0144).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of receiving from a user outside of a provider network the user license information, total number licenses the user has, and a request to launch a new computing resource such as an application or virtual CPU (vCPU) from the user of Ohhata to the Fail-Safe Licensing for Software Applications of Kruglick to create a system where user’s outside of  the provider network can be managed as well as internal users and the ordinary person skilled in the art would have been motivated to combine to facilitate proper management of licenses and license related information in a private or public cloud network (Ohhata, Para 0155).

wherein the license model relates to a software program licensed under a license agreement” (Para 0037, license term is disclosed).

Regarding claim 3, in view of claim 1, Gruglick discloses “wherein the request for permission to launch the new compute resource is a request for permission to launch a compute instance or a database instance within the provider network” (Para 0003, new instances failed to launch, where the new instance is a software application; and Para 0028-0029).

Regarding claim 4, Gruglick discloses “A computer-implemented method comprising” (Para 0031, a method for fail-safe licensing of a software applicant is disclosed):  
“obtaining an indication of a user-specified license limit of a user-specified resource metric via an application programming interface of a network from an electronic device that is [outside the network]” (Para 0016: a software application/program uses “messaging queue” to observe overall usage of execution instances of an application; Para 0034: quorum detection module 124 determines whether an instances of a software program is authorized by collecting messages from a licensing queue 110; Para 0037: limit on license is preprogrammed);
“obtaining, from a service within the network, a first request received from [outside the network] for permission to launch a first new resource within the network, the first new resource having a property that is an amount of the user-specified resource metric” (Para 0016 and 0017; and Para 0043; determines total number of active instances are allowed);  
“determining that a launch of the first new resource would cause the user-specified license limit to be exceeded” (Para 0016:16-18, determines if limit is exceeded active instances of license);
“and denying the first request to launch the first new resource” (Para 0016:18-20, shut down).
	But Kruglick fails to specially disclose “user-specified resource metric of a license model and a user-specified limit of the user-specified resource metric” and request to launch a new compute resource are received from a user outside of a provider network. 
However, Ohhata discloses a terminal device 40 connecting to a management server 20 over a network using the internet (Ohhata, Para 0043). Also, Ohhata discloses the management server 20 keeps records of license information and total number of licenses the user has or where the user need to get new license for new instance of an application (Ohhata, Para 0094, and 0144).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of receiving from a user outside of a provider network the user license information, total number licenses the user has, and a request to launch a new computing resource such as an application or virtual CPU (vCPU) from the user of Ohhata to the Fail-Safe Licensing for Software Applications of Kruglick to create a system where user’s outside of  the provider network can be managed as well as internal users and the ordinary person skilled in the art would have been motivated to combine to facilitate proper management of licenses and license related information in a private or public cloud network (Ohhata, Para 0155).

further comprising: obtaining, from the service within the network, a second request for permission to launch a second new resource within the network, the second new resource not having a property that is an amount of the user-specified resource metric; and denying the second request to launch the second new resource [i.e., determine whether new instance of a resource is allowed to operate based on the license usage count (Specification, Para 0059-0060)]” (Para 0003, new instances failed to launch because maximum number of allowed instance instances (license usage count) already executing i.e., “a property that is an amount of the user-specified resource metric”; and Para 0028-0029, determines active instances of software application is/are executing and if the limit (number license a user has obtained) is reached then execution of new instance is denied).

Regarding claim 6, in view of claim 4, Gruglick discloses “further comprising: obtaining, from the service within the network, a second request for permission to launch a second new resource within the network, the second new resource having a property that is an amount of the user-specified resource metric; determining that a launch of the second new resource would not cause the user-specified license limit to be exceeded; granting the second request to launch the second new resource; and updating one or more license usage values associated with a license rules configuration that includes the user-specified resource metric and the user-specified license limit” (Para 0003, new instances failed to launch, where the new instance is a software application; and Para 0028-0029).


, further comprising: obtaining an indication that the second new resource terminated; and updating the one or more license usage values by removing an association between the license rules configuration and an identifier of the second new resource” (Para 00039, update is performed).

Regarding claim 8, in view of claim 6, Gruglick discloses “further comprising: obtaining an indication that the second new resource terminated, the second new resource associated with a number of licenses; and updating the one or more of the license usage values by the number of licenses” (Para 00039, update is performed).

Regarding claim 9, in view of claim 8, Gruglick discloses “wherein a time between obtaining the indication that the second new resource terminated and updating the one or more license usage values is delayed by a user-specified delay” (Para 00035; and 0039, shut down may be delayed).

Regarding claim 10, in view of claim 4, Gruglick discloses “further comprising adjusting the amount by a ratio relating the user-specified resource metric to the user-specified license limit (i.e., if a license limit is reached adjust the license limit to resources by a ratio) [i.e., determine how many resources (example, CPU cores) are allowed to execute per license. If two CPU cores are allowed then the ration of CPU cores to license is 2:1 (Specification, Page 7: Para 4)]” (Para 00035, a determination is made whether more than maximum allowed instances of a resource is executing at one time then reducing the executed instance by shutting-down i.e., “adjusting the amount by a ratio” over the license limit; and Para 0004: computing metrics).
wherein the first request for permission includes a license identifier that identifies a license rules configuration that includes the user- specified resource metric and the user-specified license limit” (Para 00027: UUID is disclosed).

Regarding claim 12, in view of claim 4, Gruglick discloses “wherein the user-specified resource metric and the user-specified license limit relate to a license agreement for a software program” (Para 0037, license term is disclosed).

Regarding claim 13, in view of claim 4, Gruglick discloses “wherein the first request for permission to launch the new compute resource is a request for permission to launch a compute instance or a database instance within a provider network” (Para 0003, new instances failed to launch, where the new instance is a software application; and Para 0028-0029).

Regarding claim 14, Gruglick discloses “A computer-implemented method comprising” (Para 0031, a method for fail-safe licensing of a software applicant is disclosed):  
“obtaining an indication of a user-specified license limit of a user-specified resource metric via an application programming interface of a provider network from an electronic device that is [outside the provider network]” (Para 0016: a software application/program uses “messaging queue” to observe overall usage of execution instances of an application; Para 0034: quorum detection module 124 determines whether an instances of a software program is authorized by collecting messages from a licensing queue 110; Para 0037: limit on license is preprogrammed); 
“associating a license rules configuration that includes the user-specified resource metric and the user-specified license limit with a configuration of an instance that can be launched within the provider network” (Para 0016: a software application/program uses “messaging queue” to observe overall usage of execution instances of an application; Para 0034: quorum detection module 124 determines whether an instances of a software program is authorized by collecting messages from a licensing queue 110; Para 0037: limit on license is preprogrammed);
 “obtaining an indication that an instance of the configuration was launched within the provider network based at least in part on a request from [outside the provider network]” (Para 0035, within the system information is used not to shut down where the compliance is near the limit); 
“and updating one or more license usage values associated with the license rules configuration” (Para 00039, update is performed).
	But Kruglick fails to specially disclose “user-specified resource metric of a license model and a user-specified limit of the user-specified resource metric” and request to launch a new compute resource are received from a user outside of a provider network. 
However, Ohhata discloses a terminal device 40 connecting to a management server 20 over a network using the internet (Ohhata, Para 0043). Also, Ohhata discloses the management server 20 keeps records of license information and total number of licenses the user has or where the user need to get new license for new instance of an application (Ohhata, Para 0094, and 0144).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of receiving from a user outside of a 

Regarding claim 15, in view of claim 14, Gruglick discloses “further comprising: obtaining an indication that the instance terminated; and updating the one or more license usage values by removing an association between the license rules configuration and an identifier of the instance” (Para 00039, update is performed).

Regarding claim 16, in view of claim 14, Gruglick discloses “further comprising: obtaining an indication that the instance terminated, the instance associated with a number of licenses; and updating the one or more of the license usage values by the number of licenses” (Para 00039, update is performed).

Regarding claim 17, in view of claim 16, Gruglick discloses “wherein a time between obtaining the indication that the instance terminated and updating the one or more license usage values is delayed by a user-specified delay” (Para 00035; and 0039, shut down may be delayed).


further comprising: determining that a launch of another instance of the configuration would cause the user- specified license limit to be exceeded; obtaining a request for permission to launch a new instance, the new instance being of the configuration; and denying the request to launch the new instance” (Para 0003, new instances failed to launch, where the new instance is a software application; and Para 0028-0029).

Regarding claim 19, in view of claim 18, Gruglick discloses “wherein the request for permission to launch the new instance is obtained from a service within the provider network” (Para 0003, new instances failed to launch, where the new instance is a software application; and Para 0028-0029).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babol et al. (U.S. Patent No.: US 20190087204 A1) discloses “…manage software licensing in a cloud (or other network-accessible) computing environment and, in particular, an environment that provides virtual desktop infrastructure (VDI). Typically, the VDI infrastructure comprising a VDI server that manages a pool of virtual machines. According to one embodiment, a license manager is provided to facilitate preferably "install-based" metrics for application license management. To this end, the license manager is configured to receive first information identifying one or more software applications associated with a virtual machine template used in the virtual desktop .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498